Exhibit 10.2
AMENDMENT DATED DECEMBER 31, 2008 TO EMPLOYMENT AGREEMENT
          The AMENDED AND RESTATED EMPLOYMENT AGREEMENT dated September 12, 2005
between PALL CORPORATION, a New York Corporation (the “Company”) and Roberto
Perez (“Executive”) as amended by amendments dated May 3, 2006, and July 18,
2006 (said Amended and Restated Employment Agreement as so amended being
hereinafter called the “Agreement”) is hereby further amended as follows:

  1.   Section 3(b)(i) is hereby amended to replace “45%” with “105%”.     2.  
Section 3(b)(ii) is hereby deleted, and Section 3(b)(iii) is renumbered Section
3(b)(ii).     3.   Section 4(c) is amended by the addition of the following at
the end of Section 4(c):         In addition, any of Executive’s restricted
stock units not yet vested under the 2005 Stock Compensation Plan, as amended
(the “Stock Plan”), outstanding on the date on which a Change in Control (as
defined in the Stock Plan) occurs will vest on such date.     4.   Section 4 is
amended to add paragraph (d) and (e) as follows:

(d) Payments Upon Notice. If, in connection with any notice given under
Section 1 or 4(c), upon written consent of the Company, the Executive no longer
performs any services for the Company under Section 2 of this Agreement or
otherwise and Executive experiences a “separation from service” as determined
under Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
and the rules and regulations issued thereunder (“Section 409A”) (“separation
from service”) then subject to Executive’s compliance with Section 16 below
(where applicable) and with Executive’s other continuing obligations under
Section 5 below, Executive will receive the following compensation and benefits
under this Agreement in lieu of any compensation or benefits to which he might
otherwise be entitled under Section 3 of this Agreement or any benefit plans
referenced therein:

  (i)   Any Plan Bonus or pro rata portion thereof (based on actual Company
performance for the full fiscal year as certified by the Compensation Committee
and taking into account any negative discretion the Compensation Committee has
the right to exercise) that Executive may be entitled to receive under the Bonus
Plan with respect to the year in which Executive’s separation from service takes
place, less any amount Executive elected to defer under the Management Stock
Purchase Plan, paid in accordance with the terms of the Bonus Plan..     (ii)  
Each month for a period of 24 consecutive months, beginning with the month
following the month in which Executive’s separation from service occurs, the
Company shall make a payment in an amount equal to (X) the sum of (1) Base
Salary at the annual rate at which Executive’s Base Salary was payable

 



--------------------------------------------------------------------------------



 



      immediately prior to Executive’s separation from service and (2) the
amount determined under clause (X)(1) multiplied by 70% of the Target Bonus
Percentage, divided by (Y) 12; provided that on any August 1st occurring after
Executive’s separation from service, the annual rate of Base Salary set forth in
(X)(1) shall be adjusted for changes in the Consumer Price Index in the manner
set forth in Section 3(a) hereof). Each installment will be paid on the first
business day of the applicable month.     (iii)   During the period beginning on
the date of Executive’s separation from service and ending on the two-year
anniversary thereof, any of Executive’s restricted stock units not yet vested
under the Stock Plan, outstanding on the date of Executive’s separation from
service will not be cancelled, but will continue to vest and be settled in the
manner and at the times set forth in their grant agreements and the Stock Plan
as though Executive had not experienced a separation from service until such
two-year anniversary.     (iv)   (A) During the period beginning on the date of
Executive’s separation from service and ending on the two-year anniversary
thereof, any of Executive’s units not yet vested under the Management Stock
Purchase Plan, as amended (the “MSPP”), as of the date of Executive’s separation
from service will not be cancelled, but will continue to be settled in the
manner and at the times set forth under the MSPP as though Executive had not
experienced a separation from service until such two-year anniversary.

(B) Any vested units Executive had previously deferred under the MSPP, to the
extent payable upon a Termination of Employment (as defined in the MSPP), will
be paid on the two-year anniversary of Executive’s separation from service.

  (v)   Any monthly pension to which Executive is entitled under the Pall
Corporation Supplementary Pension Plan (the “SPP”) will be calculated at the
time of the two-year anniversary of Executive’s separation from service and will
commence payment on the later of the first day of the month after Executive has
attained his Early Retirement Date (as defined in the SPP) and the two-year
anniversary of Executive’s separation from service. Upon separation from
service, Executive shall be credited with two years of age and two years of
service for purposes of eligibility and vesting under the SPP.     (vi)   During
the period beginning on the date of Executive’s separation from service and
ending on the two-year anniversary thereof, Executive shall continue to
participate in the Company’s Comprehensive Welfare Benefits Plan, to the extent
permitted by such Plan and applicable law; provided all expenses are incurred,
and in-kind benefits provided, prior to such two-year anniversary and all
expenses are reimbursed within 12 months following such two-year anniversary.  
  (vii)   In the event that Executive gives notice under Section 4(c):

2



--------------------------------------------------------------------------------



 



(A) for purposes of Section 4(d)(ii), Executive will cease to receive such
monthly payments on the date specified in the notice given by the Executive (and
not on the two-year anniversary of separation from service) and
(B) for purposes of Section 4(d)(iv)(A), the period of such continued vesting
and, for purposes of Sections 4(d)(iii) and (iv)(A), the period of such
continued settlement shall end on the date specified in the notice given by
Executive (and not on the two-year anniversary of separation from service),
provided, however, that any units the settlement date for which under
Sections 4(d)(iii) and (iv)(A) would have been the two-year anniversary of
separation from service shall continue to be settled on such two-year
anniversary.
(e) Supplementary Pension Plan. In no event will any monthly pension to which
Executive is entitled under the SPP commence payment prior to the two-year
anniversary of Executive’s separation from service, except that on or after the
date executive attains 65 years of age, upon a separation from service for any
reason, the monthly pension shall be payable at the time and in the form set
forth under the terms of the SPP.

  5.   Section 5 is renamed “Restrictive Covenants”, the paragraph that
currently comprises Section 5 is designated “(a) Covenant Not to Compete.”, and
the following is added at the end of Section 5:

(b) Non-Disparagement. While employed by the Company, and for a period of
18 months after the end of the Term of Employment if the Term of Employment is
terminated by notice to the Company given by Executive under Sections 1 or 4
hereof, or for a period of 12 months after the end of the Term of Employment if
the Term of Employment is terminated by notice to Executive given by the Company
under Section 1 or Section 4 hereof or terminated under Section 4 by reason of
Executive’s attaining the age of 65 (the “Non-Disparagement Period”), Executive
shall not make any disparaging or untruthful remarks concerning the Company or
any of its subsidiaries, or their officers, directors, employees or agents,
whether acting in their individual or representative capacities. Executive shall
not be deemed to have breached Executive’s obligations under the foregoing
sentence if during Executive’s employment with the Company Executive criticizes
the job performance of employees who report to Executive, as part of such
employees’ performance reviews and evaluations, provided such remarks are made
in the ordinary course of business, not malicious or unfounded, are not publicly
made or widely disseminated and are not in violation of Executive’s obligations
to comply with laws, regulations and Company policies and procedures.
Additionally, in the event that Executive is requested or required (by oral
questions, interrogatories, requests for information or documents, subpoena or
similar process) to disclose during the Non-Disparagement Period any information
that may be disparaging, Executive shall comply with such requests, provided
that Executive shall give the Company prompt notice of any such request so that
the Company may seek an appropriate protective order, and provided that
Executive shall comply with the terms of any protective order so obtained.
Similarly, during the Non-Disparagement Period, the Company shall not make any
disparaging or untruthful remarks concerning the Executive, except that the
Company

3



--------------------------------------------------------------------------------



 



shall not be deemed to have breached its obligations hereunder: (i) if during
the Executive’s employment with the Company, any Company director, employee,
agent or representative criticizes the Executive’s job performance as part of
performance reviews and evaluations or in response to questions from members of
management, the board of directors or Company advisors, provided such remarks
are made in the ordinary course of business, not malicious or unfounded, are not
publicly made or widely disseminated and are not in violation of laws,
regulations and Company policies and procedures, or (ii) in the event that the
Company is requested or required (by oral questions, interrogatories, requests
for information or documents, subpoena or similar process) to disclose during
the Non-Disparagement Period any information that may be disparaging, the
Company complies with such requests, provided that the Company shall give the
Executive prompt notice of any such request so that the Executive may seek an
appropriate protective order, and provided that the Company shall comply with
the terms of any protective order so obtained.
(c) Non-Solicitation of Employees or Customers. While employed by the Company,
and during the Non-Disparagement Period, Executive will not (i) indirectly or
directly solicit, encourage, induce, or recruit any person who is then an
employee of the Company or any of its subsidiaries to seek or accept employment
with any other employer, or (ii) indirectly or directly solicit, encourage, or
induce any customer of the Company to become the customer of any business that
is competitive to any material extent with the business of the Company or any of
its subsidiaries, provided, however, that if the Company terminates under
Section 1 following a Change in Control (as defined in the Bonus Plan), the
foregoing non-solicitation covenant shall not apply.

  6.   Section 6 of the Agreement is amended by adding the following at the end
of such Section:         The parties also acknowledge and agree that, if, in any
judicial proceeding, a court shall deem any of the restrictive covenants in
Section 5(a) or 5(c), invalid, illegal or unenforceable because its scope is
considered excessive, such restrictive covenant shall be modified so that the
scope of the restrictive covenant is reduced only to the minimum extent
necessary to render the modified covenant valid, legal and enforceable, and if
any such restrictive covenant (or portion thereof) is deemed invalid, illegal or
unenforceable in any jurisdiction, as to that jurisdiction such restrictive
covenant (or portion thereof) shall be ineffective to the extent of such
invalidity, illegality or unenforceability, without affecting in any way the
remaining restrictive covenants (or portion thereof) in such jurisdiction or
rendering that or any other restrictive covenant (or portion thereof) invalid,
illegal, or unenforceable in any other jurisdiction. The parties hereto intend
that the validity and enforceability of any provision of this Agreement shall
not affect or render invalid any other provision of this Agreement.     7.  
Section 15 of the Agreement is renamed “Section 409A”, the paragraph that
currently comprises Section 15 is designated “(a) Delay in Payment”, and the
following is added to the end of Section 15:

4



--------------------------------------------------------------------------------



 



(b) Section 409A Compliance. This Agreement is intended to comply with the
requirements of Section 409A or an exemption and shall in all respects be
administered and interpreted in accordance with Section 409A. Notwithstanding
anything in the Agreement to the contrary, distributions upon termination of
employment may only be made upon a “separation from service” as determined under
Section 409A and each installment of any payments and benefits provided to the
Executive under this Agreement that would be considered to be deferred
compensation (within the meaning of Treasury Regulation Section 1.409A-1(b)(1))
will be treated as a separate “payment” for purposes of Section 409A. In the
event the parties determine that the terms of this Agreement do not comply with
Section 409A, they will negotiate reasonably and in good faith to amend the
terms of this Agreement such that it complies (in a manner that attempts to
minimize the economic impact of such amendment on Executive and the Company)
within the time period permitted by Section 409A. In no event shall the Company
be required to pay Executive any gross-up or other payment with respect to any
taxes or penalties imposed under Section 409A with respect to any benefit paid
to Executive hereunder.

  8.   New Section 16 is hereby appended to the Agreement, and reads in its
entirety as follows:         Release.         The payments and benefits under
Section 4(d)(ii), (iii), (iv), (vi) and (vii) are subject to the condition that
Executive has delivered to the Company an executed copy of a release
substantially in the form attached hereto as Exhibit A (with such changes as may
be required under applicable law) and such release has become irrevocable within
30 days after the date of Executive’s separation from service. In that event,
payment that otherwise would have been made within such 30-day period shall be
paid at the expiration of such 30-day period; provided that any payments or
benefits payable by reason of the death of Executive shall not be subject to the
condition set forth in this Section 16.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.
PALL CORPORATION

         
By:
Name:
  /s/ ERIC KRASNOFF
 
Eric Krasnoff    
Title:
  Chairman and Chief Executive Officer    

EXECUTIVE
/s/ ROBERTO PEREZ          

5



--------------------------------------------------------------------------------



 



Exhibit A
GENERAL RELEASE
          1. Release of Claims and Waiver of Rights.
          (a) In consideration of the payments and benefits being provided to me
under Section 4 (d)(ii), (iii), (iv), (vi) and (vii) of the amended and restated
employment agreement (the “Employment Agreement”) dated September 12, 2005, as
it may have been amended to the date hereof, between me and Pall Corporation
(the “Company”), those payments and benefits being good and valuable
consideration, the adequacy and sufficiency of which are acknowledged by me (the
“Payments”), I, Roberto Perez, hereby release, remise and acquit Company, its
present and past parents, subsidiaries and affiliates, their successors,
assigns, benefit plans and/or committees, and their respective present or past
officers, directors, managers, supervisors, employees, shareholders, attorneys,
advisors, agents and representatives in their individual and corporate capacity,
and their successors and assigns (the “Releasees”), from, and hold them harmless
against, any and all claims, obligations, or liabilities (including attorneys,
fees and expenses), asserted or unasserted, known or unknown, that I, my heirs,
successors or assigns have or might have, which have arisen by reason of any
matter, cause or thing whatsoever on or prior to the date on which this General
Release is signed.
          (b) The terms “claims, obligations, or liabilities” (whether
denominated claims, demands, causes of action, obligations, damages or
liabilities) include, but are not limited to, any and all claims under any
contract with the Company, claims of age, disability, race, religion, national
origin, sex, retaliation, and/or other forms of employment discrimination,
breach of express or implied contract, breach of employee handbook, practices or
procedures, libel, slander, intentional tort or wrongful dismissal, claims for
reinstatement or reemployment, arising under any federal, state, or local common
or statutory law; claims for unpaid salary, commission or fringe benefits; or
any other statutory claim before any state or federal court, tribunal or
administrative agency, arising out of or in any way related to my employment
relationship with the Company and its affiliates and the termination of that
relationship. I will not file or permit to be filed on my behalf any such claim.
          (c) This General Release constitutes, among other things, a waiver of
all rights and claims I may have under the Age Discrimination in Employment Act
of 1967 (29 U.S.C. 621, et seq.) (“ADEA”), the Americans with Disabilities Act
of 1990, the Family and Medical Leave Act of 1993, Title VII of the United
States Civil Rights Act of 1964, all as amended including the amendment set
forth in 42 U.S.C. § 1981 concerning damages in cases of intentional
discrimination in employment, the New York State Human Rights Law, including
N.Y. Exec. Law § 296, the New York City Human Rights Law, including § 8-107 of
the Administration Code and Charter of New York City, and the New York Labor
Law, and any other comparable national or state laws, all as amended.
          (d) Notwithstanding the preceding paragraph (c) or any other provision
of this Agreement, this General Release is not intended to interfere with my
right to file a charge with the Equal Employment Opportunity Commission (the
“EEOC”) in connection with any claim I believe I may have against the Company or
its affiliates. However, by executing this General

6



--------------------------------------------------------------------------------



 



Release, I hereby waive the right to recover in any proceeding I may bring
before the EEOC or any state human rights commission or in any proceeding
brought by the EEOC or any state human rights commission on my behalf. In
addition, this General Release is not intended to interfere with my right to
challenge that my waiver of any and all ADEA claims pursuant to this General
Release is a knowing and voluntary waiver, notwithstanding my specific
representation that I have entered into this General Release knowingly and
voluntarily.
          (e) This General Release is for any relief, no matter how denominated,
including, but not limited to, injunctive relief, wages, back pay, front pay,
compensatory damages, or punitive damages.
          (f) This General Release shall not apply to any rights in the nature
of indemnification which I may have with respect to claims against me relating
to or arising out of my employment with the Company and its affiliates or my
service on their respective boards of directors, or any vested benefit to which
I am entitled under any tax qualified pension plan of the Company or its
affiliates, COBRA continuation coverage benefits or any other similar benefits
required to be provided by statute. Notwithstanding anything to the contrary
contained in this Section 1, I do not release any of the Releasees from the
Company’s obligation to timely provide me with all payments and benefits to
which I am entitled pursuant to the terms of the Employment Agreement, or any
other obligations of the Company under the Employment Agreement.
     2. Continued Cooperation. In consideration of the Payments, I also agree to
fully cooperate with the Company with respect to any reasonable assistance the
Company may request from me upon reasonable notice to me, including but not
limited to in connection with any legal claims, demands, or causes of action
against the Company which relate to or are based on events that arose during the
period of my employment with the Company. The Company shall pay me for such
cooperation, at an hourly rate, calculated on the basis of my regular salary
(not including bonus or any benefits) immediately prior to the termination of my
employment with the Company, for each hour of assistance that I provide to the
Company at its request, and shall reimburse me for all expenses I reasonably
incur in connection with such cooperation, provided I deliver to the Company an
invoice(s) in respect of such amounts, which invoice details with reasonable
sufficiency the assistance provided and the number of hours spent providing such
assistance. Notwithstanding the foregoing, in no case shall the Company require
me to provide such assistance on more than 20 days in any year, nor shall the
Company require me to travel outside the United States to provide such
assistance. A condition for me providing any such assistance is that the Company
shall agree to indemnify me for any and all liability I may incur in connection
with providing such assistance to the same extent as if I was still an executive
officer of the Company.
     3. Representations and Covenants. I hereby represent and agree to all of
the following:
          (a) I have carefully read this General Release.
          (b) I understand it fully.
          (c) I am freely, voluntarily and knowingly releasing the Releasees in
accordance with the terms contained above.

7



--------------------------------------------------------------------------------



 



          (d) Before executing this General Release, I had twenty-one (21) days
to consider my rights and obligations under this General Release.
          (e) The period of time I had to consider my rights and obligations
under this General Release was reasonable.
          (f) Before signing this General Release, I was advised to consult with
an attorney and given a reasonable period of time to do so and in executing this
General Release have not relied on any representation or statement not set forth
herein.
          (g) Execution of this General Release and the General Release becoming
enforceable (in accordance with paragraph (h) below) within 30 days from the
date of my “separation from service” (as determined under Section 409A of the
Internal Revenue Code of 1986, as amended, and the rules and regulations issued
thereunder) is a condition to the Payments, which payments and benefits are in
addition to anything of value to which I am already entitled to receive from the
Company and its affiliates.
          (h) For a period of seven (7) days following the date on which I sign
this General Release, I may revoke it. Any such revocation must be made in
writing and received by the Corporate Secretary of the Company, by the seventh
day following the date on which I sign this General Release. The Company’s
obligation to pay the consideration as set forth in Section 1 above shall not
become effective or enforceable until this seven (7) day revocation period has
expired without my having exercised my right to revoke.
          (i) I have reported to the Company any and all work-related injuries
incurred by me during my employment by the Company.
          (j) There are no pending lawsuits, charges, employee dispute
resolution proceedings, administrative proceedings or other claims of any nature
whatsoever, that I have brought (and which are pending) against any Releasee, in
any state or federal court, before any agency or other administrative body or in
any other forum.
          (k) I am not aware of any material violation of any laws or Company
policies or procedures by a Company employee or officer that has not been
reported to Company officials.
          (l) My obligations under the Employee Agreement (attached hereto)
including my obligations under the sections entitled Covenant Not to Compete,
Non-Disparagement, Non-Solicitation, Inventions and Patents, Trade Secrets and
Confidential Information, are reasonable, are necessary to protect legitimate
interests of the Company, and continue beyond the termination of my employment
and the execution of this General Release. If I violate my obligations under the
Employee Agreement and such violation causes material harm to the Company, I
understand that, in addition to other relief to which the Company may be
entitled, the Company shall be entitled to cease providing the Payments and
benefits provided to me pursuant to Section 1 above unless such violation is
cured (if capable of being cured) within 30 days of notification by the Company
to me of such violation (and, following such cure, all suspended payments shall
be made in a single lump sum), and this General Release will remain in full
force and effect.

8



--------------------------------------------------------------------------------



 



          (m) If I should hereafter make any claim or demand or commence or
threaten to commence any action, claim or proceeding against the Releasees with
respect to any matter, cause or thing which is the subject of the release under
Section 1 of this General Release, this General Release may be raised as a
complete bar to any such action, claim or proceeding, and the applicable
Releasee may recover from me all costs incurred in connection with such action,
claim or proceeding, including attorneys’ fees.
          (n) If any provision of this General Release is declared illegal,
invalid, or unenforceable by any court of competent jurisdiction and cannot be
modified to be enforceable, such provisions will immediately become null and
void, leaving the remainder of this General Release in full force and effect,
provided, however, that if the general release of all claims given by me herein
is declared illegal, invalid, or unenforceable, this General Release will become
null and void and, to the fullest extent permitted by law, any Payments (which
are being provided to me as a result of my execution of this General Release)
which have not yet been made by the Company to me shall no longer be required to
be made.
          (o) Except as necessary to enforce my rights under this General
Release or except as required to comply with requirements of applicable law or
an order or subpoena of a court of competent jurisdiction (as to which I will
notify the Company reasonably in advance of disclosure) or except to the extent
such information has become public knowledge, I shall keep confidential and not
disclose to any person, other than my spouse or attorneys, accountants and/or
tax advisors who shall be obligated to and agree to keep confidential, the
existence, nature and terms of this General Release, the amount and fact of any
payment to me, any and all discussions, communications, and correspondence
leading to this General Release and any and all events, conduct, statements
and/or communications giving rise to or relating in any way to any and all
claims, obligations or liabilities, I have or may have. This General Release
shall not be construed as an admission by the Company or any other Releasee of
any liability whatsoever for any damages, injuries or other claims, obligations
or liabilities alleged or which may be alleged by me.
          (p) This General Release shall be governed by and construed in
accordance with the laws of the State of New York, without regard to conflicts
of laws principles.
          4. Declaration. I declare under penalty of perjury under the laws of
the State of New York that the foregoing is true and correct.

     
 
  Date:                                         
 
   
Roberto Perez
   

Acknowledged before me this                                         
                                        , NOTARY PUBLIC

9